Case 3:20-cv-07739-SK Document 1-13 Filed 11/02/20 Page 1 of 3




                      EXHIBIT M
                Case 3:20-cv-07739-SK Document 1-13 Filed 11/02/20 Page 2 of 3


                                                             Lee Fang <lee.fang@firstlookmedia.net>



2020-07-080 Request for Feedback Regarding FOIA Request Submitted to the
Department of the Treasury
2 messages

Cawana.Pearson@treasury.gov <Cawana.Pearson@treasury.gov>                Thu, Jul 16, 2020 at 9:46 AM
To: lee.fang@firstlookmedia.net


 Hi Mr. Fang,


 I hope all is well. My name is Cawana Pearson and I work for the Department of the
 Treasury and I am in receipt of your FOIA request outlined below. I was asked by
 one of our program offices to confirm if you are interested in records specific to the
 Office of the Secretary or Departmental Offices.


 OUTLINE OF THE REQUEST


 I am requesting copies of written agreements and reports filed under the
 Intergovernmental Personnel Act (IPA), known as the IPA Mobility Program, for all
 officials at the Office of the Secretary appointed under this program during the period
 of Jan. 21, 2017 through July 10, 2020 to this agency.


 I look forward to your feedback


 Thank you,




 Cawana Pearson

 FOIA Case Manager, FOIA and Transparency

 Privacy, Transparency, and Records

 U.S. Department of the Treasury

 Telephone: 202-622-3503
                        Case 3:20-cv-07739-SK Document 1-13 Filed 11/02/20 Page 3 of 3
 Email: cawana.pearson@treasury.gov




Lee Fang <lee.fang@firstlookmedia.net>                                                            Thu, Jul 16, 2020 at 9:58 AM
To: Cawana.Pearson@treasury.gov

 Hi Cawana, thank you for the email. I am seeking IPA agreements for the following: Office of the Secretary, Commissioner
 of Internal Revenue Service, Office of the Comptroller of the Currency, Under Secretary of Terrorism and Financial
 Intelligence.

 Please do not hesitate to reach out for any further clarification or questions about my request. Thank you for the
 assistance on my request.
 [Quoted text hidden]
